COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:         Jasmine Laura Maynes v. The State of Texas

Appellate case numbers:      01-18-00354-CR, 01-18-00355-CR & 01-18-00356-CR

Trial court case numbers:    10CR0891, 16CR2585 & 16CR2586

Trial court:                 122nd District Court of Galveston County

Party filing motion:         Appellant

It is ordered that the motion for rehearing is DENIED.

Judge’s signature:             /s/ Russell Lloyd___________________________
                                Acting for the Court


The panel consists of Justices Lloyd, Landau, and Countiss.


Date: October 15, 2019